United States Court of Appeals for the Ninth Circuit




                               VACANCY ANNOUNCEMENT
POSITION:                                         PERSONAL ASSISTANT
                                                  to the Honorable Ronald M. Gould, U.S. Circuit Judge
 LOCATIO                                          Seattle, Washington

N: SALARY:                                        JSP Grade 5         $35,464 - $46,109
                                                  JSP Grade 6         $39,532 - $51,396
                                                  JSP Grade 7         $43,930 - $57,113
                                                  Depending on qualifications and salary

TERM:                                             1 year
                                                  Renewable based on performance and budget.

CLOSING DATE:                                     Position open until filled
                                                  Applications reviewed as received; priority given to applications
                                                  received by August 2, 2017.

START DATE:                                       September 2017

ABOUT THE COURT

The Ninth Circuit Court of Appeals is one of 12 federal appellate courts. Circuit courts hear appeals from
the district (trial) courts located within their circuit, as well as appeals from decisions of federal
administrative agencies. Headquartered in San Francisco with courthouses in Pasadena, Seattle and
Portland, the Court serves nine western states, Guam and the Mariana Islands.

For more information about the federal court system, please visit: http://www.uscourts.gov/
For more information about the Ninth Circuit Court of Appeals, please visit: http://www.ca9.uscourts.gov


POSITION OVERVIEW

This is an excellent position for a recent graduate interested in the law who wants to gain experience in a
court setting. You will be the personal assistant to a federal circuit judge with very limited mobility. Most
importantly, this position requires patience and a pleasant demeanor. You will also need excellent typing
and spelling skills, and the ability to listen well and follow directions. The majority of your time will be
spent sitting with the judge and turning pages as he reads, adjusting his microphone, reading and typing
emails for him, and revising documents. 100% reliability is a must. Prior experience assisting individuals
with physical impairments will be considered, but is not essential to performing the representative duties.
REPRESENTATIVE DUTIES

∙    Retrieve research materials, turn pages for the Judge as he reads, assist in highlighting and editing.
∙    Type the Judge’s emails; prepare executive correspondence, legal documents and other materials,
     including the Judge’s case preparation memos and a summary of cases for calendar preparation.
∙    Assist with organizing briefs and other papers for the Judge.
∙    Help to ensure internal chambers’ documents are kept up to date.
∙    Copy, research, and print articles designated by the Judge for his case notebooks or reading.
∙    Assist the Judge during hearings and conferences, including video and telephone participation.
∙    Forward emails in the Judge’s inbox to the chambers’ secretary and staff throughout the day.
∙    Assist the Judge with papers and materials during conferences.
∙    Print and prepare documents for the Judge.
∙    Take detailed electronic notes during Judges’ conferences; help prepare conference memoranda.


REQUIREMENTS
∙    High school graduation or equivalent.
∙    2 years of general clerical experience (see classification levels below).
∙    Skill in the use of word processing and document editing systems, including knowledge and
     proficiency in Microsoft Office software and Adobe Acrobat.
∙    Proficiency with email and Windows-based applications.
∙    Excellent communication skills and ability to follow specific directions.
∙    Demonstrated reliability, flexibility, and the ability to effectively prioritize tasks.
∙    Ability to type at least 70-80 wpm accurately.

Grade JS 5:     2 years of general work experience.*
Grade JS 6:     2 years of general work experience plus 1 year of specialized experience.*
Grade JS 7:     2 years of general experience plus 2 years of specialized experience.*

* A college degree may be substituted for general work experience; Specialized work experience is defined
as progressively responsible secretarial experience that provided exposure to law-related matters.

PREFERRED QUALIFICATIONS

∙    Bachelor’s degree with courses in the legal field strongly preferred.


BENEFITS

∙   Federal pension plan and optional employer-matching Thrift Savings Plan (similar to a 401K).
∙   10 paid holidays per year; up to 13 days of paid vacation for the first three years, increasing with tenure
    thereafter; 13 sick days accrued per year.
∙   Choice of a variety of employer-subsidized federal health and life insurance plans. Optional dental,
    vision, and long-term care coverage.
∙   Flexible spending account allows you to pay out-of-pocket health and dependent care expenses with
    tax-free dollars.
∙   Mass transit subsidy.
CONDITIONS OF EMPLOYMENT
Must be a U.S. citizen or a permanent resident in the process of applying for citizenship. Positions with the
U.S. Courts are excepted service appointments. Excepted service appointments are “at will” and can be
terminated with or without cause by the Court. Employees will be hired provisionally pending the results of
a background investigation and fingerprinting. Employees are subject to the Judicial Code of Conduct.
Direct deposit of pay required. The U.S. Court of Appeals is an Equal Opportunity Employer.


TO APPLY
Please submit a resume and a detailed cover letter which clearly demonstrates why you are the best person
for this position, along with 3 references to: GPA@ca9.uscourts.gov

To ensure consideration, please submit these materials by August 2, 2017.

Only candidates selected for an interview will be notified. Unsuccessful candidates will not receive notice.
Applicants scheduled for interviews should advise the Human Resources department if any accommodation
will be necessary to interview, must travel at their own expense, and relocation expenses will not be
reimbursed.

The Court reserves the right to modify the conditions of this job announcement, withdraw the
announcement, or fill the position at any time, any of which may occur without prior written or other notice.